                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-53851

JAMES D. SEARLES,                                             Chapter 13

                Debtor.                                       Judge Thomas J. Tucker

_____________________________/

                                  ORDER DISMISSING CASE

         On September 27, 2019, the Debtor filed a voluntary petition for relief under Chapter 13,

commencing this case. The Debtor is not eligible to be a debtor in this case under 11 U.S.C.

§ 109(g)(2), which provides:

                (g)     Notwithstanding any other provision of this section, no
                individual or family farmer may be a debtor under this title who
                has been a debtor in a case pending under this title at any time in
                the preceding 180 days if–
                ...
                        (2) the debtor requested and obtained the voluntary
                dismissal of the case following the filing of a request for relief
                from the automatic stay provided by section 362 of this title.

11 U.S.C. § 109(g)(2).

         The Debtor was a debtor in a case pending within 180 days before filing this case: Case

No. 19-46445, which the Debtor voluntarily dismissed on June 4, 2019. In that case, on May 17,

2019, Creditor Acar Leasing, Ltd., d/b/a GM Financial filed a motion for relief from the

automatic stay. (Docket # 16 in Case No. 19-46445, the “Stay-Relief Motion”). On June 4,

2019, the Court entered an order granting relief the Stay-Relief Motion (Docket # 21 in Case No.

19-46445). Also on June 4, 2019, and only 6 minutes after the Court entered the stay-relief

order, the Debtor filed a motion to voluntarily dismiss that case. An order of dismissal was




   19-53851-tjt      Doc 10    Filed 10/01/19      Entered 10/01/19 16:53:56          Page 1 of 3
entered the same day (Docket ## 22, 23 in Case No. 19-46445).

       The Court reiterates what it has held about § 109(g)(2) in prior cases, including the case

of In re Turner, 583 B.R. 910, 911 (Bankr. E.D. Mich. 2018):

                        The Court agrees with the cases holding that (1)
                        dismissal under § 109(g)(2) is mandatory when that
                        statute applies; dismissal is not discretionary; and
                        (2) it is irrelevant under § 109(g)(2) whether there is
                        some causal link or nexus between the filing of a
                        stay relief motion on the one hand, and the debtor’s
                        later voluntary dismissal of the case on the other
                        hand. Section 109(g)(2) applies, and requires
                        dismissal, in every situation in which, in a prior case
                        [was] pending within 180 days before the filing of
                        the present case, a creditor filed a motion for relief
                        from stay and the debtor later voluntarily dismissed
                        the case, regardless of the debtor’s good faith or
                        whether there was any particular connection
                        between the two events. See Andersson v. Security
                        Federal Savings and Loan of Cleveland (In re
                        Andersson), 209 B.R. 76, 77, 78 (6th Cir. B.A.P.
                        1997), and cases cited therein. The undersigned
                        judge has so ruled in previous bench opinions, and
                        adheres to that ruling now. See, e.g., In re Sigh,
                        Case No. 09-62738, November 19, 2009 bench
                        opinion at 5-6 (a copy of the transcript of that bench
                        opinion, . . . is filed in the Sigh case at Docket # 42 .
                        . .).

               See also In re Steele, 319 B.R. 518, 520 (Bankr. E.D. Mich. 2005)
               (McIvor, J.).

(citation omitted).

       Based on the facts stated above, the Debtor is not eligible to be a debtor in any

bankruptcy case filed within 180 days after June 4, 2019, and therefore is not eligible to file any

bankruptcy case until on or after Monday, December 2, 2019. As a result, this case (filed

September 27, 2019) must be dismissed.


                                                   2



   19-53851-tjt       Doc 10    Filed 10/01/19      Entered 10/01/19 16:53:56       Page 2 of 3
      Accordingly,

      IT IS ORDERED that this bankruptcy case is dismissed.


Signed on October 1, 2019




                                             3



   19-53851-tjt   Doc 10    Filed 10/01/19   Entered 10/01/19 16:53:56   Page 3 of 3
